Opinion by
Mollison, J.
It appeared that, prior to entry, the president of the petitioning company sought information in Canada and in this country as to the correct value to be used for entry purposes and, as the result of his inquiries, was satisfied that the invoiced prices represented such value. An appeal for re-appraisement was filed after higher values were returned by the appraiser, but was abandoned when the exporter failed to cooperate in the matter of securing proof to support the appeal. On the record presented, it was held that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was, therefore, granted.